Citation Nr: 0607052	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
August 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that granted service connection for degenerative 
disc disease and assigned an initial disability evaluation of 
10 percent from April 6, 1999.

In September 2002, the Board undertook additional development 
on its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in July 2003, the Board remanded the case to the 
RO for the additional development.  The case was recently 
returned to the Board.

The attention of the RO is directed to the representative's 
presentation to the Board in October 2005 which reasonably 
raises the issues of entitlement to an increased evaluation 
for chronic obstructive pulmonary disease and entitlement to 
a total disability rating based on individual 
unemployability.  Neither issue is before the Board nor 
inextricably intertwined with the matter on appeal.  The 
issues are being referred to the RO for initial 
consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  Prior or September 23, 2002, the veteran's degenerative 
disc disease of the lumbar spine was manifested by 
characteristic pain on motion or no more than mild limitation 
or motion or mild intervertebral disc syndrome (IVDS).

2.  From September 23, 2002, degenerative disc disease of the 
lumbar spine is manifested by forward flexion to 90 degrees 
and combined range of thoracolumbar spine motion at least 240 
degrees; there are no ascertainable constant or nearly 
constant radicular symptoms or incapacitating episodes, there 
is increased fatigue and pain with repetitive motion but no 
additional limitation of motion with repetition.  


CONCLUSION OF LAW

The criteria for an initial evaluation excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (effective 
prior to and as amended effective September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003, adding Diagnostic Codes 5235 to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  This appeal is an appeal from initial rating 
determination, a "downstream" issue, but it would be 
difficult to assert that no additional duty to assist 
obligation existed, as the assistance and notice provided 
prior to the initial determination in June 1999 is 
insufficient to satisfy the VCAA duty to notify and assist 
requirements subsequently imposed mainly on VA.  See 
VAOPGCPREC 8-03.

In any event, the RO decision in June 1999, the August 1999 
statement of the case, and the March 2002 and July 2005 
supplemental statements of the case apprised the veteran of 
the information and evidence needed to substantiate his 
claim, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in a 
February 2004 letter, the veteran was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of his claim that had not been obtained.  
The Board issued additional duty to assist correspondence in 
December 2002.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for degenerative disc disease and informed him that 
VA would obtain pertinent federal records.  He was informed 
that VA would also make reasonable efforts to obtain any 
identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the veteran provided 
additional information and submitted to examinations thereby 
assisting in the development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety, including a letter in February 2004, 
as noted above provided him the opportunity to submit any 
additional evidence he had in support of his claims.  The 
Board notes that the February 2004 letter had a specific 
statement on page 1 and page 2 that invited him to identify 
or submit any evidence he possessed that pertained to his 
claim, which is essentially a statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied through a single notice to the veteran 
covering all content requirements there is no need to 
elaborate on harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
his degenerative disc disease, and the RO obtained additional 
VA treatment records which the veteran identified.  
Furthermore, although the representative asks for another 
remand, the Board does not agree with the demand since the 
veteran received several VA evaluations that adequately 
addressed the information sought in the prior Board remand.  
Furthermore, it would appear that the matters which have been 
referred to the RO appear to require medical opinions that 
would address the representative's concerns.  Thus, the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the directive in the Board remand and 
the obligations established in the VCAA and is adequate for 
an informed decision of the initial rating issues on a facts 
found basis.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA clinical records are 
included in the file and VA examiners addressed rating issues 
raised in the Board remand.  VA's duty to assist the veteran 
in the development of the claim has been satisfied and the 
Board will turn to a discussion of the issue on the merits.


Analysis

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase the regulations 
do not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where as here the claim is for a greater original 
rating after an initial award of service connection, all of 
the evidence submitted in support of the veteran's claim is 
to be considered.  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§§ 3.400, 4.2.  

As the veteran's claim for increased initial rating is based 
on a June 1999 rating decision, his claim requires a review 
of both versions of the rating criteria for the spine and 
IVDS as the RO has considered both rating schemes.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  
The newly published criteria for the spine and IVDS offer 
substantive revision and are seen as more favorable to the 
appellant than the rating provisions previously in effect and 
thus choosing between the versions is a material 
consideration here.  Bernard v. Brown, 4 Vet. App. 384 
(1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria for 
intervertebral disc syndrome, and adding objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2002 for intervertebral disc syndrome and late 
September 2003 for the spine criteria and would apply to only 
a brief portion of the appeal period.  Bernard, supra. and 
VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 0 percent evaluation for postoperative, 
cured disability.  A 10 percent rating was mild disability.  
A 20 percent rating was provided for moderate, recurring 
attacks.  A 40 percent rating was provided for severe 
disability manifested by reoccurring attacks with 
intermittent relief.  A 60 percent rating was provided for 
intervertebral disc syndrome productive of pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate at 60 percent; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, rate at 40 
percent.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury.  Where less than the maximum 
evaluation under Diagnostic Code 5293 is based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.


Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent; 
moderate, 20 percent; and slight, 10 percent.  Diagnostic 
Code 5292.  The highest rating for lumbosacral strain was 40 
percent for severe disability with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
was provided with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 10 percent evaluation was provided for 
characteristic pain on motion.  A 0 percent rating was 
provided for slight subjective symptoms only.  Diagnostic 
Code 5295.

The rating schedule as amended effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, degenerative arthritis of the spine under Diagnostic 
Code 5242, and IVDS under Diagnostic Code 5243.  See 68 Fed. 
Reg. 51,454, 51,456-57 (Aug. 27, 2003).  Under the new 
general rating formula for diseases and injuries of the 
spine: With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, disability 
ratings (40 percent or above) are provided based on the 
following: Unfavorable ankylosis of the entire spine, 100 
percent, Unfavorable ankylosis of the entire thoracolumbar 
spine, 50 percent.  Several of the "Notes" to the new 
criteria provide additional guidance as to the assigning the 
appropriate rating: Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  
The normal combined range of motion for the thoracolumbar 
spine it is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

A 40 percent rating is provided for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or combined motion of the thoracolumbar spine 
not greater than 120 degrees or muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent evaluation is provided for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

The VA examiner in May 1999 reported the veteran had a six 
year history of low back pain, but that he denied radicular 
pain.  He had twice weekly flares of back pain that limited 
motion nearly 75 percent, but he had no problem with bowel or 
bladder function.  He had pain to palpation of the 
lumbosacral paraspinous muscles bilaterally.  The range of 
motion was forward flexion 90 degrees, extentio 20 degrees, 
right and left bending each 20 degrees.  There was negative 
straight leg raising, strength and reflexes were reported as 
5/5 and 2+, respectively.  There was radiology evidence of 
degenerative disc disease with degenerative changes in the 
lumbar spine.  

Contemporaneous VA outpatient reports through early 2003 show 
treatment directed to other disorders and refer to chronic 
back pain without further elaboration.  In February 2002, a 
clinician reported regarding the musculoskeletal system that 
the veteran denied numbness, tingling or any loss of 
strength.  A report in September 2002 mentioned diabetic 
neuropathy in the feet.

Thus, the record for the period from early 1999 through late 
2002 shows chronic back pain with essentially a full range of 
motion of the lumbar spine but no loss of strength or 
neurological manifestations linked to the degenerative disc 
disease.  Overall, the manifestations equate with no more 
than characteristic pain on motion or no more than mild 
limitation of motion, or more than mild IVDS overall, in view 
of the examination report and contemporaneous clinical 
records.  Thus, on a facts found basis, the Board concludes 
that the 10 percent evaluation more nearly approximates the 
manifestations of degenerative disc disease for the period 
prior to September 23, 2002.  There does not appear to be a 
legitimate question of which of the available ratings is more 
nearly approximated.  38 C.F.R. § 4.7.

The Board observes that subsequent outpatient reports through 
early in 2004 do not show any visit directed to the lumbar 
spine.  They show the previously reported chronic back pain 
diagnosis and note that he took pain medication.  The 
infrequent references to the musculoskeletal system were 
essentially as previously recorded.  

A VA orthopedic examiner in March 2004 noted the veteran's 
complaint of pain radiating down the left leg to the ankle.  
The back was not tender to palpation globally.  The range of 
motion was forward flexion 90 degrees, extension 30 degrees, 
lateral rotation 45 degrees, and lateral bending 
approximately 30 degrees.  He had some sensation of pain at 
times in the right leg with a twisting maneuver.  Muscle 
strength was graded as 5/5.  The examiner reported that 
sensation was decreased globally below the knees as a result 
of diabetes, and it was normal above the knees.  Reflexes 
were 2+ and the straight leg raising was negative.  The 
examiner noted the veteran's complaint of sciatic nerve 
symptoms in the left lower extremity were not easily produced 
during the examination.  

A VA neurology examiner in March 2004 noted the absence of 
ankle jerks was not surprising with the history of diabetes 
and polyneuropathy and that there was probably not an L4 
radiculopathy because of a present patellar reflex 
bilaterally.  There was no muscle spasm of the low back and 
the veteran had decreased sensation to pinprick.  On 
reevaluation in June 2004, after obtaining radiology and 
neurodiagnostic studies, the examiner concluded that it was 
likely the veteran had a peripheral polyneuropathy secondary 
to his diabetes and a chronic L5/S1 superimposed 
radiculopathy and that his back pain was secondary to his 
intervertebral disc condition.  The examiner stated it was 
quite likely that the lower extremity sensory loss was due to 
diabetes mellitus polyneuropathy and not secondary to an 
intervertebral disc process.  

The orthopedic examiner in September 2004 noted the veteran 
reported radiating back pain down the legs on occasion and 
that the pain was mostly isolated in his back.  He reported 
one or two times a week his back pain prevented any activity 
and he remained in bed most of the day.  The range of motion 
was as previously reported except for extension to 20 
degrees.  The muscle and sensory examinations were consistent 
with the earlier evaluation.  The same examiner reported in 
November 2004, in addition to previously reported range of 
motion, muscle and sensory evaluations, that when the veteran 
was asked to bend over and touch his toes repetitively he did 
get fatigued, but the range of motion was not limited and it 
was not limited to any extent with repetitive use although he 
did have an increase in fatigue and pain with repetitive use.  
The examiner felt that fatigue had a major functional impact.

Thus, for the period from September 23, 2002, the evaluation 
provided for incapacitating episodes is not the more 
plausible alternative evaluation if the IVDS criteria are 
applied since the record does not document incapacitating 
episodes as defined in the rating scheme.  From the 
standpoint of a higher evaluation, presumably a higher 
combined schedular evaluation if the revised rating scheme is 
given a logical reading, the Board notes that from May 30, 
2002, the veteran has a combined evaluation of 80 percent 
based upon the separate 30 percent evaluations for peripheral 
neuropathy of the lower extremities associated with diabetes 
mellitus, separate 20 percent ratings for a left ankle 
disability and for diabetes mellitus, and separate 10 percent 
evaluations for a vocal cord disorder, degenerative disc 
disease of the lumbar spine, hypertension, and onychomycosis.  
The combined evaluation was raised to 90 percent from August 
25, 2004, when a 60percent evaluation was added for coronary 
artery disease.  

To apply the alternative rating scheme based upon chronic 
orthopedic and neurologic manifestations would require that 
the combined rating for orthopedic and neurologic 
manifestations, at a minimum, exceed the evaluation for 
incapacitating episodes and then provide a higher rating 
overall when combined with all other ratings.  However, as 
defined, chronic orthopedic and neurologic manifestations 
means orthopedic and neurologic signs and symptoms that are 
present constantly, or nearly so.  There is no doubt 
regarding the presence of constant orthopedic symptoms.  The 
Board observes that for this period, prior to September 2003, 
when the rating scheme for the spine was revised further, the 
most appropriate orthopedic diagnostic code would be 
Diagnostic Code 5295, which provided a 10 percent evaluation 
for characteristic pain on motion based upon the demonstrated 
range of motion that has been consistently complete since the 
May 1999 and the recurring report of chronic low back pain, 
without any other objective manifestations being noted in the 
record.  Neurologically, the situation is problematic from 
the standpoint of constant symptoms, since there is no 
clinical evidence of neurologic involvement attributed to an 
intervertebral disc process, even on an intermittent basis, 
during this period.  Furthermore, based upon the VA neurology 
assessment completed in 2004, the veteran did not have any 
ascertainable manifestation of the right side lumbar 
radiculopathy as the examiner stated the sensory loss was the 
result of a diabetic neuropathy and not an intervertebral 
disc process.  

Thus, this disability picture overall presents at best a 
sensory deficit in the right lower extremity that is not 
linked to an intervertebral disc process.  The sensory 
deficit was the only objective manifestation neurologically 
and the veteran is compensated for the polyneuropathy under 
Diagnostic Code 8521.  The neurology examiner in 2004 did not 
identify any sensory or motor manifestation linked to lumbar 
radiculopathy to support a compensable rating.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 providing a 10 percent rating 
for mild incomplete paralysis of the sciatic nerve.  See also 
38 C.F.R. § 4.31 providing that a 0 percent evaluation will 
be assigned where the requirements for a compensable 
evaluation are not met.  Furthermore, a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  Thus, there 
are no separate and distinct neurological manifestations 
attributable to the intervetebral disc process to allow for 
the veteran to be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

In addition, under the revised criteria for rating the spine 
effective September 26, 2003, the range of motion findings 
from the examinations in 2004 do not support a higher 
evaluation as an alternative to the IVDS criteria.  The 10 
percent evaluation is at best supported through the 
complained of painful motion and fatigue with repetitive 
motion.  The demonstrated range of forward flexion and the 
combined ranges of motion for the thoracolumbar spine are 
appreciably greater than the minimum limitation of forward 
flexion or combined ranges of motion contemplated in the 10 
percent evaluation.  Furthermore, the recent orthopedic and 
neurologic examiners did not report muscle spasm or 
tenderness of the spinal muscles.  In summary, the 
manifestations of degenerative disc disease warrant no 
increase in the 10 percent evaluation reported previously in 
view of their consistency.  Although the recent VA 
examination did address additional functional loss due to 
pain and repetitive motion, the examiner did not report any 
additional loss of motion as a result of repetitive use or 
fatigue, thereby precluding an increased evaluation under 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Thus in light of the record, the Board concludes that a 
preponderance of the evidence is against the claim for an 
increased initial evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2004).  The benefit 
of the doubt rule is inapplicable where as here the evidence 
clearly preponderates against an increased initial schedular 
evaluation.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Finally, the Board has also considered whether a higher 
initial evaluation is warranted on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1), as the record shows that the 
RO did not find that the record warranted its application.  
However, there is no indication that the condition of the 
lumbar spine has required frequent hospitalization, or that 
that it markedly interferes with employment so as to render 
impractical the application of the regular schedular 
standards.  The record is noteworthy for the paucity of 
complaints directed to the lumbar spine.  Furthermore, the 
percentage evaluation he receives for his lumbar spine 
disability recognizes an appreciable impairment of the lumbar 
spine.  Accordingly, an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996)(When evaluating an increased rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.), 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


